 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11       MOHAMED SALADDIN MOUSA,                                  Case No. 1:19-cv-01164-EPG-HC

12                      Petitioner,                               ORDER DENYING PETITIONER’S
                                                                  MOTION FOR SCHEDULING ORDER
13             v.
                                                                  (ECF No. 18)
14       IMMIGRATION & CUSTOMS
         ENFORCEMENT, et al.,
15
                        Respondents.
16

17           Petitioner Mohamed Saladdin Mousa is proceeding pro se in a habeas corpus action

18 pursuant to 28 U.S.C. § 2241.

19           On September 25, 2019, Petitioner filed the instant motion for a scheduling order. (ECF
                                                      1
20 No. 18). Rule 4 of the Rules Governing Section 2254 Cases requires the Court to preliminary

21 review a habeas petition. The Court is aware of Petitioner’s pending petition and must conduct a

22 preliminary review before any scheduling order is issued. Petitioner is advised that the Court acts

23 to resolve all pending cases in the most efficient manner possible. Nevertheless, the Court’s

24 docket of pending cases is substantial, and the Court must act first on those matters that have

25 been pending the longest.

26 ///
27   1
      The Rules Governing Section 2254 Cases apply to § 2241 habeas petitions. See Rule 1(b) of the Rules Governing
     Section 2254 Cases (“The district court may apply any or all of these rules to a habeas corpus petition not covered
28   by” 28 U.S.C. § 2254.).


                                                              1
 1        Accordingly, IT IS HEREBY ORDERED that Petitioner’s motion for a scheduling order

 2 is DENIED.

 3
     IT IS SO ORDERED.
 4

 5     Dated:   September 30, 2019                     /s/
                                                   UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                               2
